— In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondents terminating petitioner’s employment, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated April 28, 1980, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. There was substantial compliance with 4 NYCRR 4.5 (i) (now 4 NYCRR 4.5 [a] [5] [iii]). (See Matter of Covelli v Luger, 37 AD2d 1042; Matter of Rosenberg v Wickham, 36 AD2d 881.) Moreover, the record reflects that respondents acted in good faith when they terminated petitioner’s employment. Mollen, P. J., Hopkins, Weinstein and Thompson, JJ., concur.